Case 1:20-cv-08042-PKC Document 41-1 Filed 07/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION
LINDA FAIRSTEIN, )
)
Plaintiff, ) Case No: 2:20-cv-00180-TPB-NPM
)
Vv. )
)
NETFLIX, INC., AVA DUVERNAY, )
and ATTICA LOCKE, )
)
)
Defendants. )

 

DECLARATION OF JOANNE SINCHUK

I, Joanne Sinchuk, declare as follows:

1. I am the manager of the Murder on the Beach Mystery Bookstore located at 104
West Atlantic Avenue, Delray Beach, Florida 33444.

2. Linda Fairstein has personally appeared more than fifteen (15) times at Murder on
the Beach to promote various novels she has written. Ms. Fairstein’s last appearance was on
April 2, 2019 for her launch of Blood Oath.

3. Although Linda Fairstein’s novels were formerly sold at Murder on the Beach, the
bookstore does not currently have any new copies of Ms. Fairstein’s books available for sale.

4. Ifa customer were to request to purchase one of Ms. Fairstein’s novels, I am unable
to order the book from either the publisher, Penguin Random House, or our national book
distributor, Ingram, because the publisher, Penguin Random House, no longer makes the books
available for sale.

5. Thus, I am unable to sell new copies of Linda Fairstein’s novels at Murder on the

Beach.

[13589-0001/3495207/1] 1
Case 1:20-cv-08042-PKC Document 41-1 Filed 07/01/20 Page 2 of 2

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Executed on this 4 o day of June, 2020.

 

 

[13589-0001/3495207/1} 2
